IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. PD-0478-19


                      EX PARTE LEONARDO NUNCIO, Appellant


         ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE FOURTH COURT OF APPEALS
                           WEBB COUNTY

           WALKER, J., delivered the opinion of the Court, in which HERVEY,
RICHARDSON, YEARY, and NEWELL, JJ., joined. KELLER, P.J., and KEEL,
SLAUGHTER, and MCCLURE, JJ., concurred in the result.

                                          OPINION


       Section 42.07(a)(1) of the Penal Code, the obscene harassment statute, makes it an offense

for a person with the specific intent to harass, annoy, alarm, abuse, torment, or embarrass another

to initiate communication and, in the course of the communication, make a comment, request,

suggestion, or proposal that is “obscene.” TEX. PENAL CODE Ann.§ 42.07(a)(1). Appellant argues

that this statute is unconstitutionally vague and overbroad in violation of the First Amendment to the

United States Constitution.

       We find that § 42.07(a)(1) is a content-based regulation of speech implicating the First
                                                                                                    2

Amendment. We further find that § 42.07(a)(1) is potentially overbroad by its incorporation of the

definition of “obscene” under § 42.07(b)(3). However, we conclude that Appellant’s overbreadth

challenge fails because he does not attempt to make the required showing that a substantial amount

of protected speech is affected by the statute, beyond its plainly legitimate sweep. Finally, we hold

that § 42.07(a)(1) is not unconstitutionally vague under the First Amendment. We affirm the

judgment of the court of appeals.

                                         I — Background

       Leonardo Nuncio, Appellant, was charged with violating Penal Code § 42.07(a)(1), the

obscene harassment statute, which provides:

       (a)     A person commits an offense if, with intent to harass, annoy, alarm, abuse,
               torment, or embarrass another, the person:

       (1)     initiates communication and in the course of the communication makes a
               comment, request, suggestion, or proposal that is obscene[.]

       (b)     In this section:

       (3)     “Obscene” means containing a patently offensive description of or a
               solicitation to commit an ultimate sex act, including sexual intercourse,
               masturbation, cunnilingus, fellatio, or anilingus, or a description of an
               excretory function.

TEX. PENAL CODE Ann. § 42.07(a)(1), (b)(3). Appellant filed a pre-trial application for writ of

habeas corpus on the basis that the statute is unconstitutionally vague and overbroad under the First

Amendment. The trial court denied Appellant’s habeas corpus application, and the court of appeals

affirmed. Ex parte Nuncio, 579 S.W.3d 448, 451–52 (Tex. App.—San Antonio 2019). The court of

appeals, accepting the State’s appellate argument that § 42.07(a)(1) restricted obscenity proscribable

under the First Amendment, held that the statute is not overbroad. Id. at 454, 456. As for Appellant’s
                                                                                                     3

vagueness challenge, the court of appeals found that the statute’s use of “another” is not

unconstitutionally vague. Id. at 457. The “another” that the defendant must intend to harass is the

same person that the defendant initiates communication with and to whom the defendant makes the

obscene comment. Id.

       Justice Rodriguez dissented. Id. at 458 (Rodriguez, J., dissenting). She agreed with the panel

majority that § 42.07(a)(1) is not unconstitutionally overbroad because it proscribes obscenity not

protected by the First Amendment. Id. However, she believed that § 42.07(a)(1) suffers from the

same issues that plagued the “stalking” provision of the 1993 harassment statute which we held was

unconstitutionally vague on its face in Long v. State. Id. at 459 (discussing Long v. State, 931 S.W.2d

285, 297 (Tex. Crim. App. 1996)). Justice Rodriguez additionally agreed with Appellant that

“another” is vague because “the person receiving” the obscene communication might not necessarily

be the same person which the defendant intends to harass. Id.

       We granted Appellant’s petition for discretionary review, which raises four grounds

challenging § 42.07(a)(1) as unconstitutionally vague and overbroad.1


       1
           Specifically, Appellant’s grounds are:

1.     Justice Rodriguez’s dissent contains the same criticisms of the challenged statute that were
       addressed in 1983 by the U.S. Fifth Circuit Court of Appeals in Kramer v. Price. Kramer v.
       Price struck down the previous version of Penal Code § 42.07. The defects described in
       Justice Rodriguez’s dissent and in Kramer v. Price have not been resolved.

2.     The Fourth Court of Appeals’ decision, and the text of the challenged statute depart from
       accepted social norms and common understandings of the meaning of the word
       “harassment.” The Fourth Court’s majority opinion, and the challenged statute, risk the
       criminalization of conduct that would not generally be considered ‘criminal’ by people of
       ordinary intelligence. Further, because of this disconnect between common sense and the text
       of the statute, the challenged statute chills emotional speech, hyperbolic speech, metaphor,
       sharply critical speech and sexual overtures; TRAP § 66.3 (f).
                                                                                                    4

                                    II — Preservation of Error

       Before we address the First Amendment questions before us, we begin with the threshold

argument posed by the State, via the State Prosecuting Attorney’s office, that Appellant failed to

present a proper argument challenging § 42.07(a)(1) as constitutionally overbroad before the trial

court.2 The State argues that, although Appellant recited overbreadth law and claimed that the statute

was overbroad, he failed to present a complete—“true”—overbreadth claim, thus failing to preserve

the issue for appeal.3 The State takes the position that Appellant’s overbreadth claims in the trial

court were incomplete, failed to apply the appropriate tests, and primarily served his vagueness

claims which formed the bulk of his argument.

       As we have oft-stated:

       Preservation of error is a systemic requirement on appeal. If an issue has not been
       preserved for appeal, neither the court of appeals nor this Court should address the
       merits of that issue. Ordinarily, a court of appeals should review preservation of error
       on its own motion, but if it does not do so expressly, this Court can and should do so
       when confronted with a preservation question.



3.     Texas Courts’ attempts to construe § 42.07 have led to baffling decisions that show no
       discernible logic or pattern that can be followed. The resulting authorities constitute a case
       by case evaluation of whether the subject speech makes reference to an “ultimate sex act.”
       As a result of this lack of clear guidance, the statute is overly broad and chills too much
       speech.

4.     The Court of Appeals should settle this important question because the statute
       unconstitutionally delegates prosecutorial decision-making and because the potential chilling
       effect is broad, TRAP § 66.3(b).
       2
          At the court of appeals, the State, represented by the Webb County District Attorney’s
office, did not raise preservation issues and instead focused on the merits of First Amendment
vagueness and overbreadth. See State’s Br. 8–15, Ex parte Nuncio, 579 S.W.3d 448 (Tex.
App.—San Antonio 2019) (No. 04-18-00127-CR).
       3
           State’s Br. on the Merits 8, 11.
                                                                                                    5

Ford v. State, 305 S.W.3d 530, 532–33 (Tex. Crim. App. 2009); see also Wilson v. State, 311

S.W.3d 452, 473–74 (Tex. Crim. App. 2010); Blackshear v. State, 385 S.W.3d 589, 590–91 (Tex.

Crim. App. 2012); Darcy v. State, 488 S.W.3d 325, 327–28 (Tex. Crim. App. 2016); Wood v. State,

560 S.W.3d 162, 165 n.8 (Tex. Crim. App. 2018).

       To preserve a complaint for appellate review, there must be a timely, specific objection and

a ruling by the trial court. TEX. R. APP. P. 33.1(a). “To be timely, a complaint must be made as soon

as the grounds for complaint [are] apparent or should be apparent.” Wilson v. State, 7 S.W.3d 136,

146 (Tex. Crim. App. 1999). To be sufficiently specific, an objection need not employ “hyper-

technical or formalistic . . . words or phrases[.]” Golliday v. State, 560 S.W.3d 664, 670 (Tex. Crim.

App. 2018) (internal citations omitted). Instead,

       [t]o avoid forfeiting a complaint on appeal, the party must “let the trial judge know
       what he wants, why he thinks he is entitled to it, and to do so clearly enough for the
       judge to understand him at a time when the judge is in the proper position to do
       something about it.”

Pena v. State, 285 S.W.3d 459, 464 (Tex. Crim. App. 2009); Lankston v. State, 827 S.W.2d 907, 909

(Tex. Crim. App. 1992). “This gives the trial judge and the opposing party an opportunity to correct

the error.” Pena, 285 S.W.3d at 464 (citing Reyna v. State, 168 S.W.3d 173, 179 (Tex. Crim. App.

2005)). Accordingly, a “general or imprecise objection may be sufficient to preserve error for appeal,

but only if the legal basis for the objection is obvious to the court and to opposing counsel.”

Buchanan v. State, 207 S.W.3d 772, 775 (Tex. Crim. App. 2006) (emphasis in original). “Usually,

for a complaint to be obvious,” there will “have been statements or actions on the record that clearly

indicate what the judge and opposing counsel understood the argument to be.” Clark v. State, 365

S.W.3d 333, 339 (Tex. Crim. App. 2012).
                                                                                                    6

       In his pre-trial application for writ of habeas corpus, Appellant specifically “invoke[d] the

overbreadth doctrine and challenge[d] the relevant subsections of § 42.07 pursuant to said challenge.

Applicant argue[d] that Texas Penal Code § 42.07(a)(1) and (b)(3) operate together to implicate the

First Amendment and that they are unconstitutionally . . . overbroad.”4 As the State concedes,

Appellant cited appropriate overbreadth law,5 showing the legal basis for the ruling sought.6

Appellant at the very least attempted to make overbreadth arguments; he presented several different

examples of speech that would be prohibited by the statute but should be—in his

estimation—protected.7 In other words, Appellant at least contended that the statute swept up a

substantial amount of protected speech beyond its plainly legitimate sweep. See United States v.

Williams, 553 U.S. 285, 292 (2008). At this juncture, we need not dwell on how well Appellant

made his overbreadth claims in the trial court. Whatever criticisms the State may have about the

quality or depth of Appellant’s overbreadth argument and whether Appellant conflated overbreadth

with other First Amendment doctrines, insofar as preservation of error is concerned, it is clear that

Appellant argued that the statute was overbroad.

       Furthermore, there is no doubt that the State, via the Webb County District Attorney’s office,

understood the complaint. The State’s written response noted “Applicant argues that the statute is



       4
           Clerk’s R. 25.
       5
           State’s Br. on Merits 8 (“[A]ppellant recited overbreadth law in the trial court[.]”).
       6
           Clerk’s R. 20–22.
       7
          See id. at 89 (“The statute restricts and chills emotional speech of a nature that is very
common in social interactions—especially heated social interaction.”), 90–93 (an argument in a
nightclub between an ex-boyfriend and ex-girlfriend), 93–95 (revelations by a jilted ex-lover of a
politician), 100–01 (metaphor, hyperbole, rumor mongering, and gossip).
                                                                                                      7

unconstitutional as applied and per se on First Amendment grounds and in regards to

overbreadth[.]”8 The response included an entire section dedicated to specifically arguing that “The

Statute Is Not Overbroad.”9

        Finally, the trial court understood the objection and ruled on it. The trial court’s order noted

that the court “considered the merits” of Appellant’s “request that the relevant portions of the subject

statute as described in the application for habeas corpus relief, including Texas Penal Code §

42.07(a) and (a)(1) and (b)(3) be struck down as constitutionally and legally invalid, overbroad[.]”10

The court was “of the opinion that said motion should be and is hereby DENIED on its merits.”11

        The arguments Appellant presented in his pre-trial application for writ of habeas corpus were

patently sufficient to make both the trial court and the State aware of his contention that §

42.07(a)(1) was unconstitutionally overbroad under the First Amendment. We find that Appellant’s

objection had the necessary specificity to preserve the issue for appeal.

              III — § 42.07(a)(1) Regulates Speech, and Scott v. State Does Not Apply

        The Free Speech Clause of the First Amendment to the United States Constitution provides

that “Congress shall make no law . . . abridging the freedom of speech . . . .” U.S. CONST. amend.

I. Although the amendment refers to “Congress,” it “applies to the States under the Due Process

Clause of the Fourteenth Amendment.” 44 Liquormart, Inc. v. Rhode Island, 517 U.S. 484, 489 n.1

(1996); Gitlow v. New York, 268 U.S. 652, 666 (1925).


        8
             Clerk’s R. 139.
        9
             Id. at 140–41.
        10
             Id. at 154.
        11
             Id.
                                                                                                     8

       The State argues that § 42.07(a)(1) does not implicate the First Amendment because the

statute does not regulate speech. The State relies upon our opinion in Scott v. State, 322 S.W.3d 662,

669 (Tex. Crim. App. 2010), disavowed on other grounds by Wilson v. State, 448 S.W.3d 418, 423

(Tex. Crim. App. 2014). In Scott, the defendant argued that § 42.07(a)(4), the telephone harassment

statute, was unconstitutionally vague and overbroad under the First Amendment. Id. at 665. Section

42.07(a)(4) provided:

       (a)     A person commits an offense if, with intent to harass, annoy, alarm, abuse,
               torment, or embarrass another, he:

       (4)     causes the telephone of another to ring repeatedly or makes repeated
               telephone communications anonymously or in a manner reasonably likely to
               harass, annoy, alarm, abuse, torment, embarrass, or offend another[.]

Act of May 24, 1973, 63d Leg., R.S., ch. 399, § 1, sec. 42.07, 1973 Tex. Gen. Laws 883, 956–57

(amended 2001) (current version at TEX. PENAL CODE Ann. § 42.07(a)(4)). We concluded that the

2001 version of § 42.07(a)(4) is not susceptible to being considered communicative conduct

protected by the First Amendment because the statute criminalizes harassing conduct that, although

it may include spoken words, is essentially noncommunicative. Scott, 322 S.W.3d at 669–70.

Furthermore, we determined that “persons whose conduct violates § 42.07(a)(4) will not have an

intent to engage in the legitimate communication of ideas, opinions, or information; they will have

only the intent to inflict emotional distress for its own sake.” Id. at 670. We held that § 42.07(a)(4)

does not implicate the First Amendment. Id. at 669. Accordingly, Scott failed to show it was

unconstitutionally vague on its face. Id. at 670–71.

       According to the State, Scott held that intentional harassment is not speech implicating the

First Amendment. The State argues that § 42.07(a)(1) prohibits intentional harassment the same as
                                                                                                    9

§ 42.07(a)(4), and thus (a)(1) does not implicate the First Amendment. Appellant, for his part,

responds that Scott should not apply because it is “overdue for being put out to pasture.”12 Appellant

contends that the rationale we employed in Scott was unsound because it relied upon dicta,13 and

Scott has been undermined by the U.S. Supreme Court’s opinions in Stevens and Alvarez, among

others.14

        We agree with Appellant that Scott is not controlling in this case but not for the reasons he

suggests. The conduct regulated by § 42.07(a)(4) that we recognized in Scott as noncommunicative

is completely unlike the conduct regulated by (a)(1). Section 42.07(a)(4)’s prohibited conduct

consists of:

        •        causing the telephone of another to ring repeatedly,

        •        making repeated telephone communications anonymously, or

        •        making repeated telephone communications in a manner reasonably likely to
                 harass, annoy, alarm, abuse, torment, embarrass, or offend another.

TEX. PENAL CODE Ann. § 42.07(a)(4). As we explain in Ex parte Sanders, No. PD-0469-19, —

S.W.3d — (Tex. Crim. App. 2021), this is conduct that is not inherently expressive. See Rumsfeld

v. Forum for Acad. & Institutional Rights, Inc., 547 U.S. 47, 66 (2006) (First Amendment protection

extends “only to conduct that is inherently expressive.”).


        12
             Pet’r’s Reply Br. 25.
        13
             Id. at 24 (criticizing Scott’s citation to Cohen v. California, 403 U.S. 15 (1971)).
        14
          Id. at 25 (citing United States v. Stevens, 559 U.S. 460 (2010); United States v. Alvarez,
567 U.S. 709 (2012); Brown v. Entm’t Merchs. Ass’n, 564 U.S. 786 (2011); and Reed v. Town of
Gilbert, 576 U.S. 155 (2015)).

Appellant’s counsel raises a similar argument in Ex parte Sanders, No. PD-0469-19, — S.W.3d —
(Tex. Crim. App. 2021). We address the merits of this argument in our opinion in Sanders.
                                                                                                   10

       The same cannot be said, however, of the conduct prohibited by § 42.07(a)(1). That conduct

consists of initiating communication and making a comment, request, suggestion, or proposal that

is obscene in the course of the communication. See TEX. PENAL CODE Ann. § 42.07(a)(1). While

initiating communication may not be, itself, expressive—such as merely approaching another person

before speaking to that person—there is no doubt that making a comment, making a request, making

a suggestion, or making a proposal is pure speech.

       Furthermore, as a general rule, laws that “distinguish favored speech from disfavored speech

on the basis of the ideas or views expressed are content-based[,]” whereas “laws that confer benefits

or impose burdens on speech without reference to the ideas or views expressed are . . . content-

neutral.” Turner Broad. Sys., Inc. v. FCC, 512 U.S. 622, 643 (1994); Ex parte Thompson, 442

S.W.3d 325, 345 (Tex. Crim. App. 2014). If it is necessary to look at the content of the speech to

decide if the speaker violated the law, the regulation is content-based. Thompson, 442 S.W.3d at 345;

Ex parte Lo, 424 S.W.3d 10, 15 n.12 (Tex. Crim. App. 2013).

       Here, § 42.07(a)(1) penalizes the making of comments, requests, suggestions, or proposals

that are “obscene.” TEX. PENAL CODE Ann. § 42.07(a)(1). Those comments, requests, suggestions,

or proposals are “obscene” if they contain a patently offensive description of, or a solicitation to

commit, an ultimate sex act. Id. § 42.07(b)(3). Ultimate sex acts include sexual intercourse,

masturbation, cunnilingus, fellatio, or anilingus, or a description of an excretory function. Id. To

determine whether a person has made a comment that is obscene, it is necessary to examine the

content of the comment for any descriptions of ultimate sex acts, for any solicitations to commit

ultimate sex acts, and for any descriptions of excretory functions. If the comment does contain a

description of an ultimate sex act, it is also necessary to examine the content of said description to
                                                                                                      11

determine whether it is patently offensive, offensive but not patently so, or not offensive at all.15

Because one must examine the contents of a person’s communication to determine if it meets §

42.07(b)(3)’s definition of “obscene,” it is inescapable that § 42.07(a)(1) it is a content-based

regulation of speech.

        We therefore disagree with the State that Scott’s holding, that the conduct regulated by §

42.07(a)(4) is noncommunicative and does not implicate the First Amendment, can be applied to §

42.07(a)(1). Not only is the conduct completely different between the two statutes, (a)(1) plainly

implicates the First Amendment.16

        Conversely, the only thing § 42.07(a)(1) and (a)(4) have in common is the mens rea of the

offense. There is no similarity in the conduct. Scott’s holding, that § 42.07(a)(4) does not implicate

the First Amendment because the conduct it prohibits is noncommunicative, does not apply to §

42.07(a)(1). Section 42.07(a)(1) regulates speech and implicates the First Amendment.

                                          V — Overbreadth

        Having determined that the First Amendment is implicated, we now turn to Appellant’s

argument that § 42.07(a)(1) is unconstitutionally overbroad. As we explained in Ex parte Perry:

        Under the First Amendment’s “overbreadth doctrine,” a law may be declared
        unconstitutional on its face, even if it might have some legitimate applications. A
        challenge to a statute under the overbreadth doctrine is a facial challenge that can be


        15
          At this point in time, we do not mean to authoritatively construe § 42.07(b)(3) in such a
way that “patently offensive” applies to only descriptions of ultimate sex acts, and not to solicitations
to commit ultimate sex acts or to descriptions of excretory functions. Whether such a construction
is appropriate must wait for a case properly raising the issue.
        16
           In contrast, the conduct covered by § 42.07(a)(4) is similar to that covered by (a)(7), the
electronic harassment statute, which we address in our opinions in Ex Parte Sanders, No. PD-0469-
19, — S.W.3d — (Tex. Crim. App. 2021), and Ex parte Barton, No. PD-1123-19, — S.W.3d —
(Tex. Crim. App. 2021).
                                                                                                    12

       brought in a pretrial habeas application, and the denial of relief may be immediately
       appealed.

       The overbreadth of a statute must be “substantial, not only in an absolute sense, but
       also relative to the statute’s plainly legitimate sweep.” The statute must prohibit a
       substantial amount of protected expression, and the danger that the statute will be
       unconstitutionally applied must be realistic and not based on “fanciful hypotheticals.”
       The person challenging the statute must demonstrate from its text and from actual
       fact “that a substantial number of instances exist in which the Law cannot be applied
       constitutionally.”

Ex parte Perry, 483 S.W.3d 884, 902 (Tex. Crim. App. 2016).

       With these principles in mind, we examine the literal text of § 42.07(a)(1). See Williams, 553

U.S. at 293 (“The first step in overbreadth analysis is to construe the challenged statute[.]”); Wagner

v. State, 539 S.W.3d 298, 306 (Tex. Crim. App. 2018). Again, the statute provides:

       (a)     A person commits an offense if, with intent to harass, annoy, alarm, abuse,
               torment, or embarrass another, the person:

       (1)     initiates communication and in the course of the communication makes a
               comment, request, suggestion, or proposal that is obscene[.]

TEX. PENAL CODE Ann. § 42.07(a)(1). The statute only prohibits comments, requests, suggestions,

or proposals that are “obscene,” and therefore the overbreadth issue turns upon the definition of

“obscene” and whether speech under that definition is obscenity proscribable under the First

Amendment.

                              VI — “Obscene” Under § 42.07(b)(3)

       Section 42.07(b)(3) provides:

       (3)     “Obscene” means containing a patently offensive description of or a
               solicitation to commit an ultimate sex act, including sexual intercourse,
               masturbation, cunnilingus, fellatio, or anilingus, or a description of an
               excretory function.

TEX. PENAL CODE Ann. § 42.07(b)(3).
                                                                                                   13

       The court of appeals rejected Appellant’s overbreadth challenge because, in the court of

appeals’s estimation, § 42.07(b)(3) defines “obscene” more narrowly than the Supreme Court’s

standard for obscenity laid out in Miller v. California. Nuncio, 579 S.W.3d at 455 (discussing Miller

v. California, 413 U.S. 15, 24 (1973)). As a result, and because obscenity is a category of speech

traditionally outside of the protection of the First Amendment, the court of appeals concluded that

§ 42.07(a)(1) and (b)(3) prohibited only unprotected speech—thus, the appellate court did not find

First Amendment overbreadth. Id. at 456. The State similarly argues that § 42.07(a)(1) regulates

Miller obscenity, whereas Appellant argues the court of appeals erred because “obscene” under §

42.07(b)(3) is not narrower than the standard for First Amendment obscenity as laid out in Miller.17

       We agree with Appellant. In Miller v. California, the Supreme Court stated the now-familiar

standard for obscenity outside the protection of the First Amendment:

       The basic guidelines for the trier of fact must be: (a) whether “the average person,
       applying contemporary community standards” would find that the work, taken as a
       whole, appeals to the prurient interest . . . (b) whether the work depicts or describes,
       in a patently offensive way, sexual conduct specifically defined by the applicable
       state law; and (c) whether the work, taken as a whole, lacks serious literary, artistic,
       political, or scientific value.

Miller, 413 U.S. at 24 (internal citations omitted). The Supreme Court left it to the states to

specifically define patently offensive depictions or descriptions of sexual conduct, but it offered “a

few plain examples”:

       (a) Patently offensive representations or descriptions of ultimate sexual acts, normal
       or perverted, actual or simulated.


       17
          Appellant also argues that Miller itself should be overruled due to changing technology.
Even if there was any merit to Appellant’s argument, the power to overrule Miller is outside the
authority of this Court. “The ultimate authority on federal constitutional law is the U.S. Supreme
Court.” Ex parte Evans, 537 S.W.3d 109, 111 (Tex. Crim. App. 2017). “The Supreme Court’s
pronouncements about federal constitutional law are binding on this Court.” Id.
                                                                                                 14

       (b) Patently offensive representation or descriptions of masturbation, excretory
       functions, and lewd exhibition of the genitals.

Id. at 25.18 But is “obscene” under § 42.07(b)(3) narrower than Miller obscenity? The court of

appeals thought so. Nuncio, 579 S.W.3d at 455. If that conclusion was correct, then speech that is


       18
          The Miller standard has been codified as part of a different statute—Penal Code Chapter
43, Subchapter B—the Texas obscenity statute. See Andrews v. State, 652 S.W.2d 370, 378 (Tex.
Crim. App. 1983) (“When the Legislature enacted the present Texas obscenity statute, it was
attempting to comply with the Supreme Court decision of Miller v. California”); Shelton v. State,
640 S.W.2d 649, 654 (Tex. App.—Houston [14th Dist.] 1982, no pet.) (“The Texas statute is drawn
substantially from Miller.”); Red Bluff Drive-In, Inc. v. Vance, 648 F.2d 1020, 1026 (5th Cir. 1981)
(“Section 43.21(a)(1) defines obscenity with language drawn directly from the Supreme Court’s
landmark Miller decision.”).

The obscenity statute provides:

       (1)     “Obscene” means material or a performance that:

               (A)     the average person, applying contemporary community standards,
                       would find that taken as a whole appeals to the prurient interest in
                       sex;

               (B)     depicts or describes:

                       (I)    patently offensive representations or descriptions of ultimate
                              sexual acts, normal or perverted, actual or simulated,
                              including sexual intercourse, sodomy, and sexual bestiality;
                              or

                       (ii)   patently offensive representations or descriptions of
                              masturbation, excretory functions, sadism, masochism, lewd
                              exhibition of the genitals, the male or female genitals in a
                              state of sexual stimulation or arousal, covered male genitals
                              in a discernibly turgid state or a device designed and marketed
                              as useful primarily for stimulation of the human genital
                              organs; and

               (C)     taken as a whole, lacks serious literary, artistic, political, and
                       scientific value.

TEX. PENAL CODE Ann. § 43.21(a)(1).
                                                                                                    15

“obscene” under § 42.07(b)(3) is simply a subset of unprotected obscenity and thus unprotected as

well. On the other hand, if § 42.07(b)(3) obscenity is distinct from or more expansive than Miller

obscenity, then the speech defined by § 42.07(b)(3) would include protected speech.

        Considering the differences between the definition of obscenity under Miller and the

definition of “obscene” under § 42.07(b)(3), it is self-apparent that § 42.07(b)(3) reaches speech

beyond the scope of Miller. Section 42.07(a)(1), ostensibly intended to prohibit obscene

comments—and believed by the court of appeals and the State to prohibit obscene comments under

the First Amendment Miller definition—would prohibit not only obscene comments under Miller

but also comments that are not obscene under Miller. Although the comments contain patently

offensive descriptions of ultimate sex acts, they do not necessarily appeal to the prurient interest in

sex as judged by an average person applying contemporary community standards, and they do not

necessarily lack serious literary, artistic, political, or scientific value.

        We conclude, therefore, that obscenity defined by § 42.07(b)(3) and restricted by §

42.07(a)(1) includes both unprotected speech and protected speech. However, that is not the end of

our analysis. Simply because a statute covers protected speech does not necessarily mean the statute

is overbroad under the First Amendment. An overbroad statute covers a substantial amount of

protected speech outside of its plainly legitimate sweep. Is the amount of protected speech affected

by § 42.07(a)(1), beyond its plainly legitimate sweep, “substantial”?

        Appellant’s brief, in its section titled “THE STATUTE’S OVERBREADTH IS REAL AND

SUBSTANTIAL”     argues that:

        Because section 42.07(a)(1) is a content-based restriction on speech, it is subject to
        strict scrutiny, and is presumptively invalid. The State has the burden of overcoming
        this presumption by showing that the overbreadth is not substantial, and cannot do
                                                                                                    16

       so.19

It is true that a content-based restriction of protected speech is presumptively invalid, and the State

bears a burden; however, that burden is for demonstrating that the restriction passes strict scrutiny.

The State must show the restriction “is justified by a compelling government interest and is narrowly

drawn to serve that interest.” Entm’t Merchs. Ass’n, 564 U.S. at 799; Lo, 424 S.W.3d at 15.

Appellant’s issue before us is whether § 42.07(a)(1) is unconstitutionally overbroad, not whether §

42.07(a)(1) fails strict scrutiny. An overbreadth challenge does not involve the strict scrutiny

standard. See Perry, 483 S.W.3d at 902. To succeed in an overbreadth challenge, the person

challenging the statute “must demonstrate from the text [of the law] and from actual fact that a

substantial number of instances exist in which the Law cannot be applied constitutionally.” New York

State Club Ass’n v. City of New York, 487 U.S. 1, 14 (1988); Perry, 483 S.W.3d at 902. The burden

of persuasion belongs to Appellant.

       Due to Appellant’s mistaken belief that the State has the burden to show that a statute is not

overbroad, he makes no attempt to fulfill his burden to show that a substantial number of instances

exist in which § 42.07(a)(1) cannot be applied constitutionally. And the State, understandably, offers

no rebuttal argument that the amount is not substantial. Appellant’s overbreadth argument is

inadequately briefed.

       Application of the overbreadth doctrine is “manifestly strong medicine” to be employed

“sparingly and only as a last resort.” Broadrick v. Oklahoma, 413 U.S. 601, 613 (1973); Thompson,

442 S.W.3d at 349. Accordingly, in the absence of a showing that there is a realistic danger the

statute will be unconstitutionally applied, we cannot and will not hold that § 42.07(a)(1) is


       19
            Pet’r’s Br. 35.
                                                                                                   17

unconstitutionally overbroad. On the other hand, because § 42.07(b)(3)’s definition of “obscene”

includes both obscenity under the constitutional Miller standard as well as some unknown amount

of indecent speech that is not necessarily obscenity, we decline to hold, at this juncture, that §

42.07(a)(1) is not overbroad. The answer to the overbreadth question will have to wait for another

day.20

                                          VI — Vagueness

         We finally address whether § 42.07(a)(1), regulating the making of obscene comments and

thus implicating the First Amendment, is unconstitutionally vague on its face.

         Generally, “in addressing a vagueness challenge,” courts are to “consider whether the statute

is vague as applied to a defendant’s conduct before considering whether the statute may be vague

as applied to the conduct of others.” Wagner, 539 S.W.3d at 314. “‘A plaintiff who engages in some

conduct that is clearly proscribed cannot complain of the vagueness of the law as applied to the

conduct of others. A court should therefore examine the complainant’s conduct before analyzing

other hypothetical applications of the law.’” Id. (quoting Vill. of Hoffman Estates v. Flipside,

Hoffman Estates, Inc., 455 U.S. 489, 495 (1982)).

         This general rule gives way when freedom of speech under the First Amendment is involved.

“[W]hen a vagueness challenge involves First Amendment considerations, a criminal law may be

held facially invalid even though it may not be unconstitutional as applied to the defendant’s

conduct.” State v. Doyal, 589 S.W.3d 136, 144 (Tex. Crim. App. 2019) (quoting Long, 931 S.W.2d



         20
           Furthermore, a proper showing of “substantial” must be judged relative to the statute’s
plainly legitimate sweep. Williams, 553 U.S. at 292. Alongside Miller obscenity, speech that is
indecent but not obscene—protected speech—could very well form part of that plainly legitimate
sweep, if such coverage satisfies strict scrutiny, a question that is not before this Court.
                                                                                                     18

at 288). A law implicating First Amendment freedoms may be found facially vague without “a

showing that there are no possible instances of conduct clearly falling within the statute’s

prohibitions.” Id. at 145.

        Because § 42.07(a)(1) is a content-based regulation of speech implicating the First

Amendment, it is susceptible to a facial vagueness challenge. Contra Scott, 322 S.W.3d at 670–71

(finding vagueness challenge to § 42.07(a)(4), which does not implicate the First Amendment, must

be made as-applied and holding that Scott’s facial challenge fails).

        Appellant’s vagueness argument specifically targets the terms “ultimate sex act” and

“patently offensive” used in § 42.07(b)(3). Regarding Appellant’s contention that “ultimate sex act”

is vague, he points to Miller’s requirement that the sexual conduct be “specifically defined by the

applicable state law[.]” Miller, 413 U.S. at 24. Appellant charges that the list of ultimate sex acts in

§ 42.07(b)(3)’s definition of obscene is non-exclusive and therefore incomplete. Appellant argues

that, as a result, the statute fails to specifically define the sexual conduct. Appellant acknowledges

that we have considered § 42.07(b)(3)’s “ultimate sex act” in Pettijohn and Lefevers, but Appellant

says that we “struggled” with it.21 See Pettijohn v. State, 782 S.W.2d 866, 868–69 (Tex. Crim. App.

1989); Lefevers v. State, 20 S.W.3d 707, 712 (Tex. Crim. App. 2000).

        We disagree that we “struggled” in Pettijohn and in Lefevers. In Pettijohn, the defendant was

convicted for violating § 42.07(a)(1) when he sent a letter accusing the complainant of “making

sexual advances to little boys and molesting little children” to the complainant’s employer. Pettijohn,

782 S.W.2d at 867. The issue before this Court was whether those comments were obscene as

descriptions of “ultimate” sex acts. See id. at 868.


        21
             Pet’r’s Br. 22.
                                                                                                       19

        Although § 42.07 did not define “ultimate,” we found that the statute’s “exemplary list of

‘ultimate sex acts’” provided “insight into the meaning in which the legislature intended for the

phrase.” Id. “The statutory examples given are of a very specific nature, describing particular sexual

activities[.]” Id. We concluded that “the legislature intended the phrase ‘ultimate sex act’ as used

within the context of the harassment statute to mean something more than [a] general allegation of

sexual activity[.]” Id. As a result, we held that the letter’s accusations that the defendant had been

“making sexual advances to little boys” and “molesting little children,” while offensive, did not

describe ultimate sex acts. Id.

        In Lefevers, the defendant told the complainant “I want to feel your breasts” over the

telephone. Lefevers, 20 S.W.3d at 708. We concluded that this was not a description of an “ultimate

sex act.” Id. at 712. We reached this conclusion because:

        Our legislature has defined “ultimate sex act,” as used in § 42.07, through a
        non-exclusive list. Using that list, we employ a rule of statutory construction,
        ejusdem generis, to determine what is meant by “ultimate sex act.” Ejusdem generis
        holds that “in interpreting general words which follow an enumeration of particular
        or specific things, the meaning of those general words should be confined to things
        of the same kind.” . . . Such a rule “accomplishes the purpose of giving effect to both
        the particular and the general words, by treating the particular words as indicating the
        class, and the general words as extending the provisions of the statute to everything
        embraced in that class, though not specifically named by the particular words.” . . .
        Although in the instant case, the enumerated list follows the phrase “ultimate sex
        act,” the same rule of construction applies.

        As used in § 42.07, the phrase “ultimate sex act” includes “sexual intercourse,
        masturbation, cunnilingus, fellatio, or anilingus, or a description of an excretory
        function.” Each of the enumerated actions involves genital contact, anal contact, or
        an excretory function.

Id. at 711–12 (internal citations omitted).22


        22
            The State notes that we made a grammatical error by including excretory functions among
the list of “ultimate sex acts,” but the State thinks the error does not diminish the clarity of Lefevers.
                                                                                                   20

       Instead of a “struggle,” as Appellant puts it, Pettijohn and Lefevers show a consistent

strand—descriptions of “ultimate sex acts” for the purposes of § 42.07(a)(1) and (b)(3) require more

than just general averments of sexual activity. As we said in Lefevers, “[e]ach of the enumerated

actions involves genital contact [or] anal contact,” giving “‘ultimate sex act’ a meaning readily

comprehended by the average person.” Lefevers, 20 S.W.3d at 712. And as the Fifth Circuit

explained in Red Bluff Drive-In, Inc., construing “ultimate sexual acts” within the obscenity

statute—which includes three examples (sexual intercourse, sodomy, and sexual bestiality)—“[t]hese

additional terms [sexual intercourse, sodomy, and sexual bestiality] yield a plain, ascertainable

meaning; their addition reduces rather than increases the vagueness of the Texas statute.” Red Bluff

Drive-In, Inc., 648 F.2d at 1026; TEX. PENAL CODE Ann. § 43.21(a)(1)(B)(i). The same reasoning

applies with more force to § 42.07(b)(3) which contains not three but five examples of “ultimate sex

acts.” Section 42.07(b)(3) tells ordinary people what things are “ultimate sex acts.” “Ultimate sex

act” has “a meaning readily comprehended by the average person.” Lefevers, 20 S.W.3d at 712. The

term “ultimate sex act” is not vague.

       Secondly, Appellant contends that “patently offensive” is vague. Although the term is not

defined for the purposes of § 42.07(b)(3), we observe that the obscenity statute contains a definition

for “patently offensive” which “means so offensive on its face as to affront current community

standards of decency.” TEX. PENAL CODE Ann. § 43.21(a)(4). Should the definition of “patently

offensive” found in the obscenity statute be applied to “patently offensive” as it is found in §

42.07(b)(3)? We recited the in pari materia doctrine in Cheney:


State’s Br. on the Merits 42 n.152. We agree that this was in error, and we further agree that undoing
the error by setting excretory functions separate and apart from the listed ultimate sex acts
nevertheless leaves five examples through which the ejusdem generis canon would apply.
                                                                                                   21

       It is a settled rule of statutory interpretation that statutes that deal with the same
       general subject, have the same general purpose, or relate to the same person or thing
       or class of persons or things, are considered as being in pari materia though they
       contain no reference to one another, and though they were passed at different times
       or at different sessions of the legislature.

       In order to arrive at a proper construction of a statute, and determine the exact
       legislative intent, all acts and parts of acts in pari materia will, therefore, be taken,
       read, and construed together, each enactment in reference to the other, as though they
       were parts of one and the same law. Any conflict between their provisions will be
       harmonized, if possible, and effect will be given to all the provisions of each act if
       they can be made to stand together and have concurrent efficacy.

Cheney v. State, 755 S.W.2d 123, 126 (Tex. Crim. App. 1988) (quoting 53 TEX. JUR. 2d Statutes §

186 (1964), at 280–83); Diruzzo v. State, 581 S.W.3d 788, 799 (Tex. Crim. App. 2019) (quoting

Cheney). “[T]he most important factor in assessing whether two provisions are in pari materia” is

whether they have “[s]imilarity of purpose or object[.]” Burke v. State, 28 S.W.3d 545, 547 (Tex.

Crim. App. 2000).

       The linkage in § 42.07(b)(3) of the phrase “patently offensive” to the term “obscene”

indicates that the Legislature drafted the statute with an eye toward the constitutional definition of

obscenity under Miller. See Lefevers, 20 S.W.3d at 709 (applying reasoning with regard to “ultimate

sex act”). As mentioned above, the Legislature drafted the obscenity statute (§ 43.21) with an eye

toward the constitutional definition of obscenity under Miller. See Andrews, 652 S.W.2d at 378;

Shelton, 640 S.W.2d at 654; Red Bluff Drive-In, Inc., 648 F.2d at 1026. Sections 42.07(b)(3) and

43.21(a)(1), both defining “obscene” and both drafted with an eye toward Miller, have “similarity

of purpose or object” and should be considered in pari materia. Burke, 20 S.W.3d at 547. “Their

provisions should be construed harmoniously, and in such a way as to render every part efficacious,

to the extent they can plausibly be made to do so.” Diruzzo, 581 S.W.3d at 799.
                                                                                                      22

        Accordingly, the obscenity statute’s definition of “patently offensive” should apply to §

42.07(b)(3). We have already held that the obscenity statute’s definition of “patently offensive” is

not unconstitutionally vague. Andrews, 652 S.W.2d at 382 (“We therefore hold that the Texas

obscenity statute is not unconstitutional because statutory term “patently offensive” is defined in

terms of a community standard of decency. The statute is neither vague nor overbroad because of

this fact.”). “Patently offensive,” as it appears in § 42.07(b)(3), is also not unconstitutionally vague.

        Appellant also argues, as he did before the court of appeals, that “another” is vague. The

court of appeals panel split on this question, with the majority concluding that the “another” whom

the defendant must intend to harass clearly must be the same person to whom the communication

was initiated and to whom the obscene comment was made. Nuncio, 579 S.W.3d at 457. Justice

Rodriguez disagreed, finding that the defendant could intend to harass one person but initiate

communications and make obscene comments to a completely different person. Id. at 459

(Rodriguez, J., dissenting).

        We agree with the panel majority. “Another” as it is used in § 42.07(a) is a reference to the

person whom the defendant intends to emotionally harm. The various subsections of § 42.07(a)

identify and prohibit different modes of conduct for fulfilling that intent. Although it is possible to

construe some of the conduct subsections to allow the conduct to be directed at some person other

than the intended target of emotional harm, we find such a construction unreasonable. The natural

way to read § 42.07(a), and its various conduct subsections, is that the person to whom the conduct

is directed must be the same person that the defendant intends to emotionally harm by such conduct.

This conclusion is made clear due to the existence of § 42.07(a)(5) which makes it an offense for a

person, with the intent to harass, etc., to make a telephone call and intentionally fail to hang up or
                                                                                                       23

disengage the connection. See TEX. PENAL CODE Ann. § 42.07(a)(5).

        How would a person, intending to harass Person A, accomplish his goal by making a

telephone call to Person B and then intentionally fail to hang up? The would-be harasser would have

completely failed in his mission. And the Legislature would have completely failed in its

mission—making it an offense to call Person B and then intentionally fail to hang up is not rationally

related to the legitimate state interest in protecting Person A from harassment. See Estes v. State, 546

S.W.3d 691, 697 (Tex. Crim. App. 2018) (“The default, ‘general rule’ or ‘standard’ is that state

action is ‘presumed to be valid’ and will be upheld if it is but ‘rationally related to a legitimate state

interest.’”).

        Thus, “another” for the purposes of § 42.07(a) must be the target of the particular conduct

under subsections (a)(1) through (8) at issue. Where that conduct is § 42.07(a)(1)’s initiating

communication and in the course of that communication making an obscene comment, then the

person to whom the defendant initiated the communication and to whom the defendant made the

obscene comment, request, suggestion, or proposal must be the same person that is the “another” that

the defendant intends to harass, annoy, alarm, abuse, torment, or embarrass.

        Finally, we address the Fifth Circuit’s opinion in Kramer v. Price, cited by Appellant’s first

ground for review, and our opinion in Long v. State, cited by Justice Rodriguez’s dissenting opinion.

See Kramer v. Price, 712 F.2d 174 (5th Cir. 1983), vacated and reh’g granted, 716 F.2d 284, 285

(5th Cir. 1983), on reh’g, 723 F.2d 1164, 1164 (5th Cir. 1984) (per curiam) (en banc); Long, 931

S.W.2d 285. Appellant argues that § 42.07(a)(1) suffers from the same vagueness problems

identified in those cases, and, as a result, § 42.07(a)(1) is unconstitutionally void for vagueness.

        In Kramer, the Fifth Circuit Court of Appeals considered the pre-1983 version of the
                                                                                                   24

harassment statute, which provided:

       (a) A person commits an offense if he intentionally:

       (1) communicates by telephone or in writing in vulgar, profane, obscene, or indecent
       language or in a coarse and offensive manner and by this action intentionally,
       knowingly, or recklessly annoys or alarms the recipient[.]

Kramer, 712 F.2d at 176 (emphasis added). The question before the court was whether “annoy” and

“alarm” were vague. Id. at 177. To resolve the matter, the Fifth Circuit looked to the following

language in the Supreme Court’s opinion in Coates v. City of Cincinnati:

       Conduct that annoys some people does not annoy others. Thus, the ordinance is
       vague, not in the sense that it requires a person to conform his conduct to an
       imprecise but comprehensible normative standard, but rather in the sense that no
       standard of conduct is specified at all.

Id. (quoting Coates v. City of Cincinnati, 402 U.S. 611, 614 (1971)). Because Texas courts had not

made any attempt to construe “annoy” and “alarm” to reduce their inherent vagueness, and because

Texas courts had “refused to construe the statute to indicate whose sensibilities must be offended[,]”

the Fifth Circuit held the Texas harassment statute unconstitutionally vague. Id. at 178.

       Rehearing en banc was granted and the Kramer panel opinion was vacated. Kramer, 723 F.2d

at 1164. Nevertheless, we relied upon Kramer when we were faced with the question of whether the

“stalking” provision of the 1993 harassment statute was unconstitutionally vague under the First

Amendment. Long, 931 S.W.2d at 288–89 (discussing Kramer). That statute provided:

       (a) A person commits an offense if, with intent to harass, annoy, alarm, abuse,
       torment, or embarrass another, he: . . .

               (7)(A) on more than one occasion engages in conduct directed specifically
               toward the other person, including following that person, that is reasonably
               likely to harass, annoy, alarm, abuse, torment, or embarrass that person;

               (B) on at least one of those occasions by acts or words threatens to inflict
                                                                                                  25

                 bodily injury on that person or to commit an offense against that person, a
                 member of that person’s family, or that person’s property; and

                 (C) on at least one of those occasions engages in the conduct after the person
                 toward whom the conduct is specifically directed has reported to a law
                 enforcement agency the conduct described by this subdivision.

        ....

        (e) It is an affirmative defense to prosecution under Subsection (a)(7) of this section
        that the actor was engaged in conduct that consisted of activity in support of
        constitutionally or statutorily protected rights.

Id. at 288 (emphasis added). We found that (a)(7)(A) suffered from the same flaws denounced in

Kramer, namely, the inclusion of the words “annoy” and “alarm.” Id. at 289. Furthermore, the

addition of “harass,” “abuse,” “torment,” and “embarrass,” joined by the disjunctive “or,” did

nothing to reduce the vagueness of “annoy” and “alarm” and were, themselves, also susceptible to

uncertain meaning. Id. We ultimately held the 1993 stalking provision unconstitutionally vague on

its face. Id. at 297.

        Does § 42.07(a)(1) suffer from the same problems identified in Kramer and in Long? While

§ 42.07(a) as a whole still contains the words “harass, annoy, alarm, abuse, torment, or embarrass,”

there is a key and critical difference between § 42.07(a)(1) and the statutes found vague in Kramer

and Long. Those former statutes included those terms as part of the prohibited conduct itself. See

Kramer, 712 F.2d at 176; Long, 931 S.W.2d at 288. And in Long, although we found those conduct

terms to be unconstitutionally vague under the First Amendment, we did not mention any vagueness

problem with regard to § 42.07(a)’s recitation of the culpable mental state of the offense, even

though the statute then—as it does now—used the very same words and required the defendant have

the specific intent to “harass, annoy, alarm, abuse, torment, or embarrass another[.]” Compare Long,
                                                                                                       26

931 S.W.2d at 288, with TEX. PENAL CODE Ann. § 42.07(a).

        This makes sense because vagueness doctrine is concerned with whether ordinary people can

determine whether or not their conduct is criminal. See FCC v. Fox Television Stations, Inc., 567

U.S. 239, 253 (2012) (“A fundamental principle in our legal system is that laws which regulate

persons or entities must give fair notice of conduct that is forbidden or required.”) (emphasis added);

Papachristou v. City of Jacksonville, 405 U.S. 156, 162 (1972) (An ordinance is void for vagueness

where it “‘fails to give a person of ordinary intelligence fair notice that his contemplated conduct is

forbidden by the statute[.]’”) (emphasis added) (quoting United States v. Harriss, 347 U.S. 612, 617

(1954)); Connally v. Gen. Constr. Co., 269 U.S. 385, 391 (1926) (“That the terms of a penal statute

creating a new offense must be sufficiently explicit to inform those who are subject to it what

conduct on their part will render them liable to its penalties is a well-recognized requirement,

consonant alike with ordinary notions of fair play and the settled rules of law; and a statute which

either forbids or requires the doing of an act in terms so vague that men of common intelligence

must necessarily guess at its meaning and differ as to its application violates the first essential of due

process of law.”) (emphasis added).

        Regardless of whether a person knows his conduct is annoying, he unquestionably would

know whether or not he intended to be annoying when he engaged in the conduct.

        In contrast to the statutes held invalid in Kramer and Long, for § 42.07(a)(1) the terms

“harass, annoy, alarm, abuse, torment, [and] embarrass” are present for only the mens rea of the

offense. See TEX. PENAL CODE Ann. § 42.07(a)(1). The conduct regulated by § 42.07(a)(1) includes

none of those terms. It is, instead, plain and straightforward. See id. (“initiates communication and

in the course of the communication makes a comment, request, suggestion, or proposal that is
                                                                                                 27

obscene”). There is no lingering Kramer-Long problem with regard to § 42.07(a)(1).

       Accordingly, we hold that § 42.07(a)(1) is not unconstitutionally vague on its face.

                                         VII — Conclusion

       Section 42.07(a)(1), the obscene harassment statute, is a content-based restriction of speech

implicating the First Amendment. The statute restricts speech that is obscene under the First

Amendment Miller standard and also speech that is not obscene under that standard. As a result, the

law prohibits some amount of First Amendment protected speech. However, Appellant fails to carry

his burden to show § 42.07(a)(1) is overbroad because he does not show that the amount of protected

speech prohibited by the statute is substantial relative to its plainly legitimate sweep.

       Further, § 42.07(a)(1) is not unconstitutionally vague on its face. Section 42.07(b)(3)

provides examples of what constitute “ultimate sex acts”; “patently offensive” is derived from the

Miller standard and defined by § 43.21(a)(4); the “another” that the defendant intends to harass is

plainly understood to mean the “target of the communication”; and § 42.07(a)(1) does not have any

of the vagueness issues identified in Kramer v. Price and Long v. State.

       The judgment of the court of appeals is affirmed.



Delivered: April 6, 2022
Publish